Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Christus Good Shepherd Medical Center,                Appeal from the 71st District Court of
Appellant                                             Harrison County, Texas (Tr. Ct. No. 20-
                                                      0378). Memorandum Opinion delivered by
No. 06-21-00031-CV          v.                        Justice Stevens, Chief Justice Morriss and
                                                      Justice Burgess participating.
Michael Sonnier, Appellee


       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the trial court’s order and remand this case to the trial
court with instructions to dismiss Sonnier’s claims against Christus and to award Christus
reasonable attorney fees and costs in accordance with Section 74.351(b) of the Texas Civil
Practice and Remedies Code.
       We further order that the appellee, Michael Sonnier, pay all costs of this appeal.
                                                       RENDERED SEPTEMBER 3, 2021
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk